t c memo united_states tax_court eugene and glenda dollander petitioners v commissioner of internal revenue respondent docket no filed date eugene and glenda dollander pro sese randall l eager for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined for a deficiency in petitioners’ income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure after concessions by petitioners the issues before the court are whether petitioners are liable for the 10-percent additional tax under sec_72 with respect to an early distribution from a qualified_retirement_plan and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time they filed their petition petitioners resided in georgia glenda dollander is a party hereto as a consequence of filing a joint_return with eugene dollander hereinafter referred to as petitioner i petitioner’s employment and medical history petitioner worked for the department of veterans affairs previously known as the veterans’ administration the va from date until date during he worked at the va medical center in augusta georgia as a staff nurse in its triage section which dealt with evaluating individuals having psychiatric emergencies on date an individual petitioner evaluated died within an hour thereafter as a consequence of this incident petitioner was reassigned to a clerical position petitioner thereafter attended numerous administrative hearings which combined with the strain of the incident itself caused petitioner to suffer mental health difficulties on date petitioner was seen by dr simon sebastian of the medical college of georgia he was diagnosed with posttraumatic stress disorder depressive disorder and bipolar type ii depressed on date dr sebastian sent a letter to the va stating that petitioner had been referred to dr susan sato for psychotherapy petitioner’s prognosis for recovery was good and petitioner should be restricted to light duty for at least a month on date dr sebastian wrote a second letter to the va stating that although petitioner had begun psychotherapy sessions with dr sato petitioner’s condition had not significantly changed and that he should continue to be restricted to light duty for months the letter further advised that in the context of petitioner’s emotional problems light duty implies assigning petitioner to tasks that are less demanding than his previous assignment in other words he petitioner should not be assigned to dealing with emergency situations and medication administration throughout this period petitioner’s struggle with the va escalated petitioner was accused of not performing his dutie sec_1over time petitioner also was diagnosed with hypertension renal calculi spina bifida sleep apnea back pain and occupational and social problems adequately in date petitioner was suspended from work without pay petitioner in turn initiated worker’s compensation and equal employment opportunity lawsuits against the va at the end of his work suspension_period petitioner was taken off light duty and transferred to a job in a locked psychiatric unit in minnesota petitioner felt this new assignment required him to perform tasks more demanding than those required by light duty when the va refused to reconsider its decision petitioner used his accumulated leave in an effort to postpone the assumption of the duties assigned to him in minnesota the record is not entirely clear but it appears that after petitioner exhausted his leave he did not report to the minnesota facility petitioner was then charged with being absent from work and the va took disciplinary action throughout this period petitioner received his full pay with the exception of the date suspension_period on date petitioner submitted a u s office of personnel management standard form 3112a applicant’s statement of disability this form is used when an employee requests retirement because of a disability on the form petitioner described his medical conditions and how these conditions affected his work in describing other restrictions on your activities imposed by your illness petitioner referenced his doctor’s recommendation that he be limited to light duty petitioner further noted that because of his medical conditions he had requested assignment to either one of two nursing jobs or a human resources position that were within the range of the light duties he was capable of performing but the va did not grant his request in date while continuing to work for the va petitioner began to manage his family’s farm in minnesota as well as his own rental property in georgia these activities required petitioner to travel from georgia to minnesota approximately four times during in date petitioner retired from the va initially petitioner was classified as having retired under an optional retirement this classification was changed to fers federal employee retirement_system disability retirement fers disability retirement is a benefit provided to protect an employee who is no longer able to provide useful and efficient service in his current grade or pay level because of a medical_condition approximately month after he retired petitioner began full-time work as a nurse with the state of georgia community services board_of east central georgia at serenity behavioral health systems ii petitioner’s thrift_savings_plan distributions and other income while petitioner was employed with the va he established a thrift_savings_plan tsp account tsp is the federal government_plan equivalent to the private sector sec_401 plan during while he was employed with the va petitioner filed form tsp-76 thrift_savings_plan financial hardship in-service withdrawal request and received a dollar_figure financial hardship_distribution petitioners received the following items of income that were omitted on their federal_income_tax return income type source amount interest edward d jones co dollar_figure interest wachovia bank n a cancellation of debt citibank south dakota na big_number cancellation of debt citibank south dakota na big_number petitioners concede that they should have reported these items as income in petitioners engaged h_r block to prepare their tax_return h_r block has prepared petitioners’ income_tax returns since 2see infra p opinion i 10-percent additional tax on early distributions a introduction sec_72 imposes a 10-percent additional tax on any distribution from a qualified_retirement_plan that fails to satisfy one of the statutory exceptions in sec_72 tsp is a qualified_retirement_plan and the distribution of dollar_figure was an early distribution made before petitioner attained the age of see sec_4974 sec_7701 sec_72 provides sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4974 provides sec_4974 qualified_retirement_plan --for purposes of this section the term qualified_retirement_plan means- a plan described in sec_401 which includes a_trust exempt from tax under sec_501 similarly sec_7701 provides sec_7701 tax treatment of federal_thrift_savings_fund -- in general --for purposes of this title- continued accordingly the 10-percent additional tax applies to petitioner’s dollar_figure distribution unless an exception applies b petitioner’s financial hardship argument petitioner contends that he should not be subject_to the percent additional tax of sec_72 because he requested his tsp distribution and it was approved as a financial hardship in-service withdrawal arising from negative monthly cashflow petitioner’s contention is flawed sec_72 is explicit if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax shall be increased by an amount equal to percent of the portion of such amount which is includable in gross_income unless one of the exceptions enumerated in sec_72 applies financial hardship is not one of the exceptions in sec_72 see milner v commissioner tcmemo_2004_111 no umbrella hardship exception gallagher v commissioner tcmemo_2001_34 there is however no hardship exception in the controlling statutes continued a the thrift_savings_fund shall be treated as a_trust described in sec_401 which is exempt from taxation under sec_501 b any contribution to or distribution from the thrift_savings_fund shall be treated in the same manner as contributions to or distributions from such a_trust c petitioner’s disability argument petitioner further maintains he received the tsp distribution because he was disabled and that sec_72 excepts distributions from a qualified_retirement_plan that are attributable to the employee’s being disabled within the meaning of subsection m of sec_72 sec_72 defines disabled for purposes of sec_72 as follows for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the determination of whether an impairment constitutes a disability is made with reference to all facts in the case sec_1_72-17a income_tax regs the burden is on petitioner to prove that he meets the definition of disabled see sec_72 sec_1_72-17a income_tax regs provides examples of impairments which would ordinarily be considered as preventing substantial_gainful_activity i loss of use of two limbs ii certain progressive diseases which have resulted in physical loss or atrophy of a limb such as diabetes multiple sclerosis or buerger’s disease iii diseases of the heart lungs or blood vessels iv cancer which is inoperable and progressive v damage to the brain or brain abnormality which has resulted in severe loss of judgment intellect orientation or memory vi mental diseases eg psychosis or severe psychoneurosis requiring continued institutionalization or constant supervision of the individual vii loss or diminution of vision of a specified severity viii permanent and total loss of speech ix total deafness uncorrectible by a hearing aid the regulations point out that the existence of one or more of the impairments described therein will not however in and of itself always permit a finding that an individual is disabled as defined in sec_72 id flush language furthermore the regulations caution that any impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity id an impairment which is remediable does not constitute a disability and an individual will not be deemed disabled if the impairment can be diminished to the extent that the individual can engage in his customary or any comparable substantial_gainful_activity kopty v commissioner tcmemo_2007_343 affd 313_fedappx_333 d c cir sec_1_72-17a income_tax regs in order to meet the requirements of sec_72 the regulations provide that an impairment must be expected either to continue for a long and indefinite period or to result in death sec_1_72-17a income_tax regs petitioner contends that he is disabled and notes that he was classified as disabled for purposes of fers retirement status in there is no question that petitioner suffered from mental and physical illnesses but in the year in which the tsp distribution was made the record does not support petitioner’s contention that he was disabled for purposes of sec_72 and m as noted supra pp a taxpayer is considered disabled for purposes of sec_72 and m only if he is unable to engage in any substantial_gainful_activity by reason of a medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued or indefinite duration the regulations contemplate that only medical conditions of a nature so severe as to prevent substantial_gainful_activity result in a taxpayer’s being considered disabled according to the example in the regulations a mental impairment that would prevent substantial_gainful_activity consists of psychosis or severe psychoneurosis requiring continued institutionalization or constant supervision of the individual see sec_1_72-17a income_tax regs while petitioner required continuing treatment for his illnesses he did not require institutionalization or constant supervision see 106_tc_337 periodic professional consultation such as petitioner’s alone does not in our judgment equate with the constant supervision envisioned by the regulation the regulations also provide that an impairment which is remediable does not constitute a disability sec_1 17a f income_tax regs in this regard the record reflects that petitioner’s illness was expected to be remediable and that he was expected to fully recover finally the record shows that petitioner engaged in substantial_gainful_activity in as we previously stated we equate ‘substantial gainful activity’ in this context with an ‘actual and honest objective of making a profit ’ dwyer v commissioner supra pincite in petitioner continued working at the va at the same pay grade and earning the same salary as before his impairment was diagnosed moreover petitioner engaged in a business activity throughout the year that required him to travel numerous times back and forth between georgia and minnesota we are satisfied that although petitioner did not earn a profit in this business activity he participated in this activity with an intent to earn a profit see id furthermore after retiring from the va in petitioner got a full-time job with another employer in sum we find that petitioner was not disabled for purposes of sec_72 and m in ii sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia a substantial_understatement_of_income_tax as provided in sec_6662 or negligence or disregard of rules or regulations as provided in sec_6662 a substantial_understatement_of_income_tax pursuant to sec_6662 is equal to the excess of the amount of tax required to be shown on the tax_return over the amount of tax_shown_on_the_return sec_6662 the understatement is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances jean baptiste v commissioner tcmemo_1999_96 respondent has the burden of production with respect to the sec_6662 accuracy-related_penalty see sec_7491 respondent has met his burden of production the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith sec_6664 this determination is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith see 116_tc_438 petitioners relied on h_r block to prepare their tax_return and their tax returns for every year prior thereto since there is no evidence that their return preparer was not competent or that petitioners were not justified in relying on the preparer’s expertise in preparing their tax returns moreover it does not appear from the record that petitioners were anything but forthright with respect to information they gave their preparer including the receipt of the dollar_figure distribution from petitioner’s tsp in this is not a situation of omission_of_income or an exaggeration of deductions but rather the proper reporting of income governed by the code the regulations and the interpretation of the relevant statutory provisions by numerous cases on the record before us we are satisfied that petitioners acted in good_faith and with reasonable_cause with respect to that portion of the underpayment relating to the percent additional tax under sec_72 such was not the case with respect to the understatement relating to the omitted interest and cancellation of debt income which was negligently omitted unexcused by reasonable_cause or good_faith from petitioners’ income to reflect the foregoing decision will be entered under rule
